Citation Nr: 1731903	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right eye disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected vertigo.

4.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, prior to May 12, 2012.

5.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss, from May 12, 2012.

6.  Entitlement to an extraschedular rating for service-connected bilateral hearing loss.

7.  Entitlement to special monthly compensation based on aid and attendance/housebound.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010, October 2012, November 2013, August 2015, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2011, the Veteran testified at a Travel Board hearing, concerning only the issues of entitlement to service connection for a right eye disability and an initial increased rating for hearing loss, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in February 2012, June 2015, and May 2016.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

During the period of the appeal, in an October 2012 rating decision, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss, from noncompensable to 20 percent, effective May 12, 2012.  Additionally, in a March 2013 rating decision, the RO increased the disability rating for the Veteran's service-connected right eye disability from noncompensable to 10 percent, effective July 22, 2009, the original date of claim.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

With regard to the Veteran's claims for increased ratings for bilateral hearing loss and a right eye disability, the assigned ratings are less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, those issues remain before the Board.

Additionally, in a June 2015 decision, the Board denied the claims for an initial compensable rating for bilateral hearing loss, prior to May 12, 2012, and a rating in excess of 20 percent thereafter.  The Veteran filed an appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Partial Remand (JMR), the parties of the JMR moved the Court to vacate and remand the part of the June 2015 Board decision that denied entitlement to an initial compensable rating for bilateral hearing loss, prior to May 12, 2012, and a rating in excess of 20 percent thereafter.  

Specifically, in the March 2016 JMR, the Court, held that the Board's statement of reasons or bases was inadequate concerning whether an extraschedular rating was warranted.  In a May 2016 remand, the Board ordered the RO to refer the Veteran's bilateral hearing loss claims to the Under Secretary for Benefits or the Director for consideration of an extraschedular rating.  Subsequently, in a July 2016 administrative order, it was determined that there was no evidence for extraschedular entitlement in excess of 20 percent for hearing loss.  

The issues of entitlement to service connection for a left eye disability, entitlement to an initial disability rating in excess of 10 percent for the service-connected right eye disability, entitlement to an extraschedular rating for service-connected bilateral hearing loss, entitlement to special monthly compensation based on aid and attendance/housebound, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, from May 28, 2015, the Veteran's service-connected vertigo was characterized by dizziness and occasional staggering.

2.  Prior to May 12, 2012, the Veteran has demonstrated, at worst, Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, warranting a noncompensable disability rating.

3.  Prior to October 28, 2015, the Veteran has demonstrated, at worst, Level V hearing acuity in the right ear and Level V hearing acuity in the left ear, warranting a 20 percent disability rating.

4.  From October 28, 2015, the Veteran has demonstrated, at worst, Level VII hearing acuity in the right ear and Level VII hearing acuity in the left ear, warranting a 40 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no higher, for vertigo, from May 28, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.87, Diagnostic Code (DC) 6299-6204 (2016).

2.  Prior to May 12, 2012, the criteria for a compensable disability rating, for bilateral hearing loss, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, DC 6100 (2016).

3.  Prior to October 28, 2015, the criteria for a disability rating in excess of 20 percent, for bilateral hearing loss, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, DC 6100 (2016).

4.  From October 28, 2015, the criteria for a disability rating of 40 percent, but no higher, for bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claims for bilateral hearing loss and vertigo arise from his disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in July 2009 and May 2015.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in July 2010 and December 2015 and supplemental statements of the case (SSOCs) in March 2013, and July 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected hearing loss and vertigo in March 2010, May 2012, July 2015, October 2015, and November 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for increased ratings.  The VLJ asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in February 2012, June 2015, and May 2016.  The Board specifically instructed the RO to obtain all treatment and social security administration (SSA) records, schedule the Veteran for examination to evaluate his bilateral hearing loss and to readjudicate the claims on appeal.  Subsequently, all outstanding treatment records were obtained and associated with the claims folder and the Veteran was afforded examinations to evaluate his hearing in May 2012 and October 2015.  Thereafter, the Veteran's claims were readjudicated in March 2013 and July 2016 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran asserts that his service-connected vertigo and bilateral hearing loss are more severe than the current ratings assigned.

Vertigo

The Veteran's vertigo is currently rated as 10 percent disabling  pursuant to DC 6204 for diseases of the ear.  38 C.F.R. § 4.87, DC 6204 (2016).
Under DC 6204 for peripheral vestibular disorders, the minimum 10 percent rating is warranted for occasional dizziness.  Id.  The maximum 30 percent disability rating is warranted for dizziness and occasional staggering.  Id.  The note for this DC states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  Id.

In a July 2015 VA examination report, the Veteran was diagnosed with benign paroxysmal positional vertigo.  He noted that he developed dizziness during active service.  The Veteran reported that his dizziness occurred once a month, then worsened in 2010 and 2013, to where it occurred at least once a week.  He noted that sometimes he could not walk and vomited as a result of his dizziness.  

The VA examiner noted that the Veteran's treatment plan did not include taking continuous medication for his diagnosed condition.  The Veteran had a hearing impairment with vertigo that occurred more than once weekly for less than an hour.  The Veteran had no findings, signs, or symptoms attributable to chronic ear infection, inflammation, cholesteatoma, or any other diagnosis.  He did not have a benign neoplasm of the ear.  The examiner noted that the Veteran had never had surgical treatment for an ear condition or had any residuals of a result of surgery.  

The Veteran's external ear, ear canal, tympanic membrane, and Dix Hallpike test were all normal.  The examiner noted that the Veteran's gait was unsteady, partially due to the amputation of his left leg.  The Romberg test was abnormal or positive for unsteadiness.  The Veteran did not have a benign or malignant neoplasm or metastases related to his diagnosis.  He had no scars or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his vertigo.  

The VA examiner noted that the Veteran's ear or peripheral vestibular condition would impact his ability to work in that he had to lie down when he had a dizzy spell.

In a November 2015 VA examination report, the Veteran was diagnosed with vertigo.  He reported having vertigo since 1961.  The Veteran noted that he experienced two episodes a week that usually occurred at night.  He reported that he has had two to three severe episodes this year, with the risk of falling.

During the examination, the VA examiner noted that the Veteran's vertigo occurred one to four times per month and lasted between one to 24 hours.  The examiner noted that severe episodes could last for several days.  The Veteran had no signs or symptoms attributable to a chronic ear infection, inflammation, cholesteatoma, or any other diagnosis.  The examiner noted that the Veteran did not have surgical treatment for his vertigo.

Upon examination, the Veteran's external ear, ear canal, tympanic membrane, Romberg test, and Limb coordination test were all normal.  His gait was unsteady and the VA examiner was unable to properly assess it due to the Veteran's amputated left leg.  The Dix Hallpike test was abnormal as a result of the Veteran having vertigo or nystagmus during the test.  The VA examiner noted that the Veteran's vertigo would impact his ability to work and noted that he had significant vertigo symptoms.

Based on this evidence and affording the Veteran the benefit of the doubt, from May 28, 2015, the original date of claim, the Board finds that the Veteran's vertigo more nearly approximates the criteria contemplated by the maximum 30 percent rating under DC 6204.  38 C.F.R. §§ 3.102, 4.87, DC 6204 (2016).  VA examination reports show that the Veteran experienced dizziness at least once a week, sometimes more often, was unsteady, and vomited.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Bilateral Hearing Loss

The Veteran asserts that his service-connected bilateral hearing loss disability is more severe than the currently assigned noncompensable rating, prior to May 12, 2012, and in excess of 20 percent thereafter.  A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes eleven acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone speech audiometry test.  In 38 C.F.R. § 4.85 (2016), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test, whereas the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id.

The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2016), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

Prior to May 12, 2012

In this case, service connection for bilateral hearing loss was established in the appealed April 2010 rating decision, with a noncompensable evaluation assigned as of July 22, 2009, the date of claim, and a 20 percent evaluation assigned as of May 12, 2012.

The March 2010 VA audio examination report revealed the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
50
25
40
65
70
LEFT
46
25
30
60
70

Speech audiometry testing revealed speech recognition scores of 94 percent in the Veteran's right ear and 92 percent in the left ear.  These hearing impairment findings correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85 (2016).  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, DC 6100, Table VII (2016).

The Veteran was diagnosed with bilateral high frequency sensorineural hearing loss.  The examiner noted that the Veteran reported difficulty understanding speech when there was background noise present.

Based on these audiology results, prior to May 12, 2012 the Board finds that the Veteran's bilateral hearing loss disability most nearly approximates a noncompensable level.  38 C.F.R. § 4.85, DC 6100 (2016).

From May 12, 2012 to October 28, 2015

The May 2012 VA audio examination report revealed the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
61
30
45
85
85
LEFT
56
30
40
70
85

Speech audiometry testing revealed speech recognition scores of 70 percent in the Veteran's right ear and 70 percent in the left ear.  These hearing impairment findings correspond to Level V in the right ear and Level V in the left ear, under Table VI.  38 C.F.R. § 4.85 (2016).  Intersecting Levels V and V under Table VII results in a 20 percent rating.  38 C.F.R. § 4.85, DC 6100, Table VII (2016).

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss was mild sloping to severe.  The examiner reported that the Veteran would have difficulty understanding conversational speech in many listening environments, especially in background noise, at a distance, on the telephone, and when the speaker did not have his attention before talking.  The examiner noted that these difficulties would persist with hearing aids.  

Based on these audiology results, from May 12, 2012, the Board finds that the Veteran's bilateral hearing loss disability more nearly approximates a 20 percent rating.  38 C.F.R. § 4.85, DC 6100 (2016).




From October 28, 2015

The October 2015 VA audio examination report revealed the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
73
45
55
95
95
LEFT
66
40
60
80
85

Speech audiometry testing revealed speech recognition scores of 62 percent in the Veteran's right ear and 60 percent in the left ear.  These hearing impairment findings correspond to Level VII in the right ear and Level VII in the left ear, under Table VI.  38 C.F.R. § 4.85 (2016).  Intersecting Levels VII and VII under Table VII results in a 40 percent rating.  38 C.F.R. § 4.85, DC 6100, Table VII (2016).

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the Veteran reported difficulty hearing speech in crowds, in the car, and over the phones.  The Veteran noted that he had to rely on lip-reading.

Based on these audiology results, from October 28, 2015, the Board finds that the Veteran's bilateral hearing loss disability most nearly approximates a 40 percent rating, but no higher.  38 C.F.R. § 4.85, DC 6100 (2016).

The Board has also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  However, since all the audiological reports fail to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86(a), (b) (2016).

The Veteran's bilateral hearing loss disability remained at a noncompensable level pursuant to VA regulations prior to May 12, 2012, increased to 20 percent from May 12, 2012 to October 28, 2015, and increased to 40 percent thereafter.  As indicated below, the question of whether extra-schedular consideration is warranted is addressed separately, in the REMAND section.

Further considerations

The Board has not overlooked the Veteran's statements and testimony with regard to the severity of his vertigo and bilateral hearing loss.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of determining the current nature, extent, and severity of his vertigo and bilateral hearing loss in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and opinions provided by the March 2010, May 2012, July 2015, October 2015, and November 2015 VA examination reports have been accorded greater probative weight in determining the ratings for the Veteran's service-connected disabilities.  The Board has reached this conclusion because the examiners reviewed the claims file, made repeated references to pertinent past records and statements, and provided detailed rationale.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for service-connected vertigo, is granted effective May 28, 2015, subject to the laws and regulations governing monetary benefits.

Entitlement to an initial compensable disability rating, for service-connected bilateral hearing loss, prior to May 12, 2012, is denied.
Entitlement to a disability rating in excess of 20 percent for service-connected bilateral hearing loss, prior to October 28, 2015, is denied.

Entitlement to a 40 percent disability rating, but no higher, for service-connected bilateral hearing loss, is granted, from October 28, 2015, subject to the laws and regulations governing monetary benefits.


REMAND

Concerning the claim for service connection for a left eye disability, the Board notes that the Veteran has had two eye examinations, in March 2012 and November 2015.  Neither of those examination reports provided an etiology opinion as to whether the Veteran's left eye disability was related to service.  A new VA examination is necessary to determine the etiology of the Veteran's left eye disability.

Concerning the Veteran's service-connected right eye disability, in the June 2015 Board remand, the RO was ordered to provide the Veteran with a statement of the case regarding this issue.  This was never accomplished.  As a result, the issuance of a statement of the case is required.

Concerning the claim for an extraschedular rating for service-connected bilateral hearing loss, the Board notes that a July 2016 administrative decision denied extraschedular consideration.  However, when evaluating the Veteran, this decision did not take into account the October 2015 VA examination report that showed the Veteran's service-connected hearing loss had increased in severity.  Additionally, in light of the fact that the Board has increased the Veteran's bilateral hearing loss to 40 percent, effective October 28, 2015, a further administrative decision is necessary to determine if the Veteran's service-connected hearing loss warrants extraschedular consideration.

Concerning the claims for special monthly compensation based on aid and attendance/housebound and TDIU, as the Veteran's service-connected vertigo and bilateral hearing loss have been granted increases in this decision, and his other claims are being remanded for further evaluation and adjudication, the Board finds that these two claims are inextricably intertwined with the other claims currently on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the RO must adjudicate the special monthly compensation and TDIU claims in conjunction with readjudication of the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran has received for the disabilities currently on appeal.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his attorney an opportunity to respond.

2. Provide the Veteran and his attorney with a Statement of the Case regarding the issue of entitlement to an initial disability rating in excess of 10 percent for a right eye disability.  Please advise the Veteran and his attorney of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

3. After the above has been completed, schedule the Veteran for an appropriate examination for his left eye disability.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

The examiner is asked to address whether any diagnosed left eye disability is at least as likely as not (a 50 percent or greater probability) etiologically related to active service.

4. The RO must refer the Veteran's service-connected bilateral hearing loss to the Under Secretary for Benefits or the Director for consideration of an extraschedular rating.  The Under Secretary for Benefits or the Director must determine if the Veteran's service-connected bilateral hearing loss disability, rated initially as noncompensable prior to May 12, 2012; 20 percent from May 12, 2012 to October 28, 2015; and 40 percent thereafter, warrants the assignment of an extraschedular rating at any point during the period of appeal.  The Veteran's October 2015 VA examination results must be considered.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


